       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 1 of 40




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEMOCRATIC PARTY OF GEORGIA,
INC., DSCC, and DCCC,
          Plaintiffs,                            Civil Action File No.

                   v.
BRAD RAFFENSPERGER, in his official
capacity as SECRETARY OF STATE OF
GEORGIA; REBECCA N. SULLIVAN,
DAVID J. WORLEY, SETH HARP, and
ANH LEE, in their official capacities as
Members of the Georgia State Election
Board; and STEPHEN DAY, JOHN
MANGANO, ALICE O’LENICK, BEN
SATTERFIELD, and BEAUTY
BALDWIN, in their official capacities as
Members of the Gwinnett County Board of
Registration and Elections,
           Defendants.



  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 2 of 40




      Plaintiffs, DEMOCRATIC PARTY OF GEORGIA, INC., DSCC aka

DEMOCRATIC SENATORIAL CAMPAIGN COMMITTEE, and DCCC aka the

DEMOCRATIC CONGRESSIONAL CAMPAIGN COMMITTEE, through the

undersigned attorneys, file this COMPLAINT FOR INJUNCTIVE AND

DECLARATORY RELIEF against Defendants, BRAD RAFFENSPERGER, in his

official capacity as Secretary of State of Georgia; REBECCA N. SULLIVAN,

DAVID J. WORLEY, SETH HARP and ANH LEE, in their official capacities as

Members of the Georgia State Election Board; and STEPHEN DAY, JOHN

MANGANO, ALICE O’LENICK, BEN SATTERFIELD and BEAUTY

BALDWIN, in their official capacities as Members of the Gwinnett County Board

of Registration and Elections. Based upon information and belief, Plaintiffs allege

as follows:

                              NATURE OF THE CASE

      1.      “No right is more precious in a free country than that of having a voice

in the election of those who make the laws under which, as good citizens, we must

live. Other rights, even the most basic, are illusory if the right to vote is undermined.”

Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Plaintiffs bring this lawsuit to protect

this right and to prevent the disenfranchisement of Georgia voters whose absentee

by-mail (“absentee”) ballots have been rejected for missing or mismatched

                                          -2-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 3 of 40




signatures. The cause of this disenfranchisement is Georgia’s standardless procedure

for notifying absentee voters that their signatures are either missing or inconsistent,

which fails to provide Georgia voters with a meaningful ability to cure their ballots

within the prescribed timeframe. This disenfranchisement disproportionately

impacts African-American and other minority voters and has a particularly

detrimental impact on minority voters in Gwinnett County, who are further burdened

by Gwinnett County’s poorly designed, confusing absentee ballot envelope, which

places these voters at a heightened risk of returning an absentee ballot without

properly completing the signature requirement. Because of Georgia’s standardless

procedure, and Gwinnett County’s confusing absentee ballot envelope design,

hundreds of Georgia voters have had their ballots rejected and their votes have not

been counted, and hundreds more face the same fate in the 2020 election without

intervention from this Court.

      2.     Absentee voting is extraordinarily popular among Georgia voters and

has grown in popularity over time. Applications for absentee ballots surged in

advance of the 2018 general elections, with over 281,000 Georgia voters requesting

absentee ballots. And, despite the fact that turnout has historically been lower in

midterm elections than in presidential elections, the total number of returned

absentee ballots in the 2018 midterm election⸺nearly 284,393⸺was greater than

                                         -3-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 4 of 40




the number cast in the 2016 presidential election, 246,621.

      3.     Georgia also routinely rejects a significant number of absentee ballots.

Of the combined 531,014 absentee ballots cast in the past two general elections,

6,681 have been rejected for technical reasons wholly unrelated to the voter’s

qualifications, including failing to sign the oath on the back of the absentee ballot

envelope or having a mismatched signature. During the 2016 general election,

Georgia County Election Officials rejected 580 absentee ballots for missing or

inaccurate oath information, including missing and mismatched signatures. And, in

the 2018 general election, County Election Officials rejected 454 ballots for the same

reason. One county—Gwinnett—rejected far more absentee ballots, 117, for missing

or mismatched signatures than any other county.

      4.     The number of absentee ballots rejected for a missing or mismatched

signature is significant, especially when evaluated in context. Saucedo v. Gardner,

335 F. Supp. 3d 202, 217 (D.N.H. 2018) (“[t]he overall rates of rejection due to a

signature mismatch have been low in recent general elections. But those rates should

be put into perspective.”). Recently, elections in Georgia have been decided by small

margins. For example, the Democratic candidate in the 2018 gubernatorial race, who

received a substantial majority of the votes cast by absentee ballots (137,616 out of

the 223,576 absentee ballots cast), lost by under 55,000 votes (1.3 percentage

                                        -4-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 5 of 40




points). And in an even closer race, the Democratic candidate for Georgia’s 7th

Congressional District for the U.S. House of Representatives, who received

57 percent of the absentee ballot votes (10,466 out of 18,217 absentee ballots cast),

lost by just 419 votes (.14 percentage points). Georgia’s arbitrary rejection of

absentee ballots not only disenfranchises individual voters, but it also leads to

election results that may not reflect the will and intent of Georgia’s electorate.

      5.     Because such a significant number of absentee ballots have been

rejected in Georgia, the State has seen a flood of litigation since the 2018 general

election aimed at ending the disenfranchisement caused by the absentee voting

regime. In a series of opinions, courts in this district have repeatedly found that

outright rejection of absentee ballots for missing or inaccurate oath information

violates the U.S. Constitution and the Civil Rights Act, 52 U.S.C. § 10101(a)(2)(B).

See Democratic Party of Ga., Inc. v. Crittenden, 347 F. Supp. 3d 1324 (N.D. Ga.

2018); Martin v. Crittenden, 347 F. Supp. 3d 1302 (N.D. Ga. 2018); Martin v. Kemp,

341 F. Supp. 3d 1326 (N.D. Ga. 2018).

      6.     As a result, the Georgia General Assembly amended the absentee

voting scheme in an attempt to prevent absentee ballots from being rejected for

technical reasons, including for missing or mismatched signatures. Specifically, the

General Assembly modified the language of the oath on the absentee ballot envelope

                                         -5-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 6 of 40




to remove requests for certain technical information. And, adding to the existing

requirement that election officials “promptly notify” the voter of a missing or

mismatched signature, it required that election officials give a voter until three days

after the date of the election to cure a signature before rejecting an absentee ballot

for a missing or mismatched signature. O.C.G.A. §§ 21-2-386(a)(1)(C), -419(c).

      7.      These reforms, however, do not remedy the flaws in Georgia’s

absentee ballot regime and will not end the unconstitutional disenfranchisement of

voters. Most glaringly, the law still does not provide any timeliness standard for

election officials to “promptly” notify voters of missing or mismatched signatures;

nor does it provide any standard for the form of notice required. As a result, counties

interpret “prompt” notice differently and use inconsistent methods to inform voters

of the need to cure their absentee ballots. For example, some counties send letters

by first-class mail, while others call or email voters. And some counties provide

notification up to three days after identifying the missing signature. Such an

interpretation is problematic for voters whose absentee ballots are submitted on or

close to election day, as they are sent letters three days later and are not notified with

sufficient time to cure during the three-day post-election period. Thus, depending on

where the voter lives, she may not receive notice in time to cure and her ballot will

be rejected outright, directly contrary to the U.S. Constitution and the rulings of

                                          -6-
             Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 7 of 40




courts in this district.

           8.          Without a uniform standard for the timing for election officials to

provide notice to voters about missing or mismatched signatures or the method of

notification, practices will continue to vary widely across the state, with each of

Georgia’s 159 counties establishing its own deadline and method. This hodgepodge

approach unduly burdens absentee voters’ right to vote.

           9.          These burdens are exacerbated in Gwinnett County, whose high volume

of absentee ballots with missing or mismatched signatures and corresponding high

rejection rate is tied not only to Georgia’s standardless notification regime, but

directly to the confusing and opaque design of its absentee ballot envelope, which

often prevents voters from even realizing that their signatures are required. Because

Gwinnett County must include the oath in both English and Spanish on the envelope,

it uses small, nearly illegible type in approximately 6.5-point font.1 By way of

example, this text is in size 6.5-point font.

           10.         Given the deficient design of the Gwinnett County absentee ballot




1
  Bureau of the Census, Department of Commerce, Voting Rights Act Amendments
of 2006, Determinations Under Section 203, 81 Fed. Reg. 233, 87535 (Dec. 5, 2016),
https://www.govinfo.gov/content/pkg/FR-2016-12-05/pdf/2016-28969.pdf
(requiring Gwinnett County to provide voting material in both English and Spanish
given its large Hispanic population).
                                      -7-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 8 of 40




envelope, the county rejected more absentee ballots for missing or mismatched

signatures than any other county during the 2018 general election (117 of the 454

rejected ballots). The recent changes to the language in the oath on the ballot

envelope do not address the design flaws; Gwinnett County’s absentee ballot

envelope remains lengthy and cramped, and voters will continue to find it

indiscernible. As such, Gwinnett County’s absentee ballot envelope design, coupled

with the county’s inadequate notification procedures under Georgia’s standardless

notification system, will continue to create an unusually high risk that voters who

vote absentee will have their votes ultimately rejected for missing or mismatched

signatures and be disenfranchised.

      11.    Additionally, the continued rejection of absentee ballots for missing

signatures will have a disproportionate effect on minority voters, who were twice as

likely to have their absentee ballots rejected in 2018. This disparity is particularly

acute in Gwinnett County, where people of color make up nearly 45 percent of

registered voters. African-American and Latino voters make up over 35 percent of

Gwinnett County’s active voting population, and they accounted for 49 percent of

rejected absentee ballots during the 2018 general election.

      12.    Absent judicial intervention, voters who submit absentee ballots in

Gwinnett County and other areas of the state will continue to have their votes thrown

                                        -8-
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 9 of 40




out in future elections due to the standardless procedure for notifying voters of

missing or mismatched signatures in clear violation of the Due Process and Equal

Protection Clauses of the Fourteenth Amendment to the U.S. Constitution. Absentee

voters in Gwinnett County will have their right to vote further burdened by the

County’s poorly designed ballot envelope in violation of the First and Fourteenth

Amendments.

                            JURISDICTION AND VENUE

       13.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress

the deprivation under color of state law of rights secured by the United States

Constitution.

       14.      This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States.

       15.      This Court has personal jurisdiction over Defendants, who are sued in

their official capacity only.

       16.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because a

substantial part of the events that gave rise to Plaintiffs’ claims occurred in this

judicial district.

       17.      This Court has the authority to enter a declaratory judgment and to

                                          -9-
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 10 of 40




provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                     PARTIES

      18.    Plaintiff DEMOCRATIC PARTY OF GEORGIA, INC., (“DPG”) is a

state committee, as defined by 52 U.S.C. § 30101(15), dedicated to electing

candidates of the Democratic Party to public office throughout the State of Georgia.

DPG has members and constituents from across Georgia, including many eligible

voters who regularly support and vote for candidates affiliated with the Democratic

Party. As discussed infra, members and constituents of the Democratic Party risk

having their right to vote burdened and/or denied due to the absentee voting scheme.

DPG brings these claims on their behalf, as well as in its own right.

      19.    DPG is directly harmed by the Georgia’s standardless absentee

notification process and Gwinnett County’s deficient absentee ballot envelope

because each frustrates its mission and efforts to elect Democratic Party candidates

in Georgia, undermining DPG’s efforts to successfully help elect Democratic

candidates to office. In recent elections, for example, absentee voters have

disproportionately voted for Democratic candidates. For example, in the 2018

general election, the majority of absentee voters supported the Democratic candidate

for governor (137,616 out of the 223,576 absentee ballots cast—or 61.5 percent).

                                       - 10 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 11 of 40




Thus, Georgia’s standardless notification process and Gwinnett County’s absentee

ballot envelope design disproportionately impacts and undermines DPG’s efforts to

successfully help elect candidates of the Democratic Party to office.

      20.    Further, as part of DPG’s get-out-the-vote efforts, it engages in a robust

absentee voter contact program designed to: (i) inform thousands of voters statewide

of their ability to cast absentee ballots; (ii) explain the rules and deadlines governing

vote by mail; and (iii) encourage voters to utilize vote by mail. Georgia’s laws

regarding missing and mismatched signatures decrease overall confidence in the

absentee voting processes, and Georgia’s voting scheme generally, thereby directly

undermining the efforts of DPG to encourage voters to utilize absentee ballots and

to assist them in exercising their right to vote. Because of Georgia’s flawed absentee

voting notification procedure and Gwinnett County’s deficient absentee ballot

envelope design, DPG will have to divert resources to provide support for voters to

help them avoid disenfranchisement and overcome the burdens they face as a result

of these flawed laws, procedures, and absentee voting materials⸺resources it

otherwise would use to educate voters about issues and individual candidates.

      21.    Plaintiff DSCC is a Democratic political committee established and

maintained by a national political party, as defined by and used in 11 C.F.R. §

110.2(c)(2)(iii) and provided for in 52 U.S.C. § 30116(h). DSCC’s mission is to

                                         - 11 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 12 of 40




elect candidates of the Democratic Party to the U.S. Senate, including in Georgia,

where there will be a competitive Senate election in 2020. DSCC works to

accomplish its mission by, among other things, contributing money to Democratic

candidates for U.S. Senate, making expenditures on behalf of Democratic candidates

for U.S. Senate, and assisting state parties throughout the country, including in

Georgia, in the development and implementation of programs benefiting Democratic

candidates for Senate and other federal, state, and local offices, such as get-out-the-

vote and generic party efforts undertaken on behalf of the Democratic ticket. In 2018,

DSCC made contributions and expenditures in the tens of millions of dollars to

persuade and mobilize voters to support Democratic Senate candidates. In 2020,

Georgia voters will be electing two U.S. Senators and DSCC intends to make

substantial contributions and expenditures to support Democratic candidates for U.S.

Senate in Georgia in 2020. DSCC also intends to provide assistance to the state party.

      22.    DSCC is directly harmed by Georgia’s standardless notification process

and Gwinnett County’s deficient absentee ballot envelope because each frustrates its

mission and efforts to elect Democratic Party candidates in Georgia to the Senate.

In recent elections, for example, absentee voters have disproportionately voted for

Democratic candidates. For example, in the 2018 general election, the majority of

absentee voters supported the Democratic candidate for governor (137,616 out of

                                        - 12 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 13 of 40




the 223,576 absentee ballots cast—or 61.5 percent). Thus, Georgia’s standardless

notification process and Gwinnett County’s deficient absentee ballot envelope

disproportionately impacts and undermines DSCC’s efforts to successfully help

Democratic U.S. Senate candidates to office. In an election year in which Georgia is

projected to have a closely-watched Senate race, it is crucial that every single eligible

voter’s vote is counted. But because Georgia’s absentee ballot regime consistently

disenfranchises Georgia voters—and particularly Democratic voters—DSCC will

have to divert resources to provide support for voters, resources it otherwise would

use to educate voters about issues and individual candidates.

      23.    DCCC is the national congressional committee of the Democratic Party

as defined by 52 U.S.C. § 30101(14). DCCC’s mission is electing Democratic

candidates to the U.S. House of Representatives from across the United States,

including from Georgia’s 14 congressional districts. DCCC works to accomplish its

mission by, among other things, making expenditures for, and contributions to,

Democratic candidates for U.S. Congress and assisting state parties throughout the

country, including in Georgia. For 2020, DCCC will expend significant resources to

support Democratic candidates in a number of targeted races in Georgia’s 14

congressional districts, including the 7th Congressional District, which includes

parts of Gwinnett County. Overall, in 2020, DCCC expects to make contributions

                                         - 13 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 14 of 40




and expenditures in the millions of dollars to persuade and mobilize voters to support

Democratic candidates in congressional elections around the country. DCCC also

provides assistance to the state Democratic parties in the development and

implementation of programs benefiting Democratic candidates for federal, state, and

local office, including get-out-the-vote initiatives and other initiatives designed to

increase turnout by Democratic voters.

      24.    DCCC is directly harmed by Georgia’s standardless notification

process and Gwinnett County’s deficient absentee ballot envelope because each

frustrates its mission and efforts to elect candidates to the U.S. House of

Representatives in Georgia. In recent elections, for example, absentee voters have

disproportionately voted for Democratic candidates. For example, in the 2018

general election, the majority of absentee voters supported the Democratic candidate

for governor (137,616 out of the 223,576 absentee ballots cast—or 61.5 percent).

Thus, Georgia’s standardless notification process and Gwinnett County’s absentee

ballot envelope disproportionately impacts and undermines DCCC’s efforts to

successfully help elect Democratic congressional candidates to office. Just as in

2018, where the DCCC supported candidates who lost by mere hundreds of votes,

the 2020 Georgia congressional elections are expected to be close and it is

increasingly important to ensure that every vote counts. But because Georgia’s

                                         - 14 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 15 of 40




absentee ballot regime consistently disenfranchises Georgia voters—and

particularly Democratic voters—DCCC will have to divert resources to provide

support for voters, resources it otherwise would use to educate voters about issues

and individual candidates.

       25.    Defendant BRAD RAFFENSPERGER is sued for declaratory and

injunctive relief in his official capacity as the Secretary of State of Georgia

(hereinafter “Raffensperger” or the “Secretary”). The Secretary of State is a state

official subject to suit in his official capacity because his office “imbues him with

the responsibility to enforce the law or laws at issue in the suit,” Grizzle v. Kemp,

634 F.3d 1314, 1319 (11th Cir. 2011), i.e., the election laws in the State of Georgia.

Specifically, the Secretary is the chief elections officer of the State and is therefore

responsible for the administration of the state laws affecting voting, including the

absentee voting system. See O.C.G.A. § 21-2-50(b). The Secretary is responsible for

“furnish[ing] . . . oaths of assisted electors, . . . [and] envelopes and instruction sheets

for absentee ballots,” and other supplies. Id. at § 21-2-50(a)(5). The Secretary also

determines the content of the oath on the back the ballot envelopes. See id. at § 21-

2-384(b), (c). The Secretary serves as the Chair of the State Election Board, which

is the body responsible for ensuring uniform election practice in Georgia.

       26.    Defendants REBECCA N. SULLIVAN, DAVID J. WORLEY, SETH

                                           - 15 -
        Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 16 of 40




HARP, and ANH LEE (hereinafter, “State Election Board” or “State Election Board

Members”), are members of the State Election Board in Georgia, responsible for

“promulgat[ing] rules and regulations so as to obtain uniformity in the practices and

proceedings of superintendents, registrars, deputy registrars, poll officers, and other

officials, as well as the legality and purity in all primaries and elections.” Id. at § 21-

2-31(1). The State Election Board Members are responsible for “formulat[ing],

adopt[ing], and promulgat[ing] such rules and regulations, consistent with law, as

will be conducive to the fair, legal, and orderly conduct of primaries and elections;

and, upon the adoption of each rule and regulation, the board shall promptly file

certified copies thereof with the Secretary of State and each superintendent.” Id. at

§ 21-2-31(2). The State Election Board Members, personally and through the

conduct of their employees, officers, agents, and servants, acted under color of state

law at all times relevant to this action, and are sued for declaratory and injunctive

relief in their official capacities.

       27.    The Secretary of State and the State Election Board have the authority

to direct the officials in each county who are responsible for administering elections

(that is, the county elections board or the superintendent of elections) (collectively

“the County Election Officials”).

       28.    Defendants      STEPHEN       DAY,      JOHN      MANGANO,          ALICE

                                          - 16 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 17 of 40




O’LENICK, BEN SATTERFIELD and BEAUTY BALDWIN are sued for

declaratory and injunctive relief in their official capacities as members of the

Gwinnett County Board of Registration and Elections (hereinafter, collectively,

“Gwinnett Board Members” or “Gwinnett Board”). The Gwinnett Board has the

authority to exercise the powers and duties of a county election superintendent with

respect to conducting elections in Gwinnett County, see O.C.G.A. § 21-2-70 to -77.

The Gwinnett Board is required “[t]o make and issue such rules, regulations, and

instructions, consistent with law, including the rules and regulations promulgated by

the State Election Board, as he or she may deem necessary for the guidance of poll

officers, custodians, and electors in primaries and elections,” id. at § 21-2-70(7), and

“[t]o conduct all elections . . . and to perform such other duties as may be prescribed

by law,” id. at § 21-2-70(13). The Gwinnett Board is responsible for preparing,

obtaining, and delivering the absentee ballot and ballot envelopes to voters, and for

“print[ing] the form of the oath of the elector and the oath for persons assisting

electors . . . and the penalties . . . for violations of the oaths” on the back of the

envelopes. Id. at § 21-2-384(a)(1), (b).

                     STATEMENT OF FACTS AND LAW

      29.    Georgia law authorizes any eligible voter to cast his or her absentee

ballot by mail. O.C.G.A. § 21-2-380(b). To obtain an absentee ballot, the voter must

                                           - 17 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 18 of 40




submit a written application containing the voter’s name, registration address,

mailing address (if different), the election the voter wishes to participate in, and the

name and relationship of the person requesting the ballot if other than the elector. Id.

at § 21-2-381(a)(1)(A), (C). The voter may submit the application by mail, facsimile,

email, or in person. Id. at § 21-2-381(a)(1)(A).

      30.    If the board of registrars or the absentee ballot clerk verifies that the

voter is eligible to vote and verifies the voter’s signature, the registrar or clerk mails

out the absentee ballot within three business days of receiving the application. Id. at

§ 21-2-381(b)(1)-(2); Ga. Comp. R. & Regs. 183-1-14-.11.

      31.    When an absentee voter receives an official absentee ballot, he or she

receives two envelopes. O.C.G.A. § 21-2-384(b). The voter must place the

completed absentee ballot in the smaller of the two envelopes. Id. The smaller

envelope must then be placed in the larger envelope, which contains the oath of the

voter⸺referred to as an “elector” in the oath⸺and a line for the voter’s signature on

the back of the envelope. Id. at § 21-2-384(b)-(c).

      32.    The form of the oath is specified by O.C.G.A. § 21-2-384(c)(1), which

states that: The oaths referred to in subsection (b) of this Code section shall be in

substantially the following form:

      I, the undersigned, do swear (or affirm) that I am a citizen of the United
      States and of the State of Georgia; that I possess the qualifications of
                                        - 18 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 19 of 40




      an elector required by the laws of the State of Georgia; that I am entitled
      to vote in the precinct containing my residence in the primary or
      election in which this ballot is to be cast; that I am eligible to vote by
      absentee ballot; that I have not marked or mailed any other absentee
      ballot, nor will I mark or mail another absentee ballot for voting in such
      primary or election; nor shall I vote therein in person; and that I have
      read and understand the instructions accompanying this ballot; and that
      I have carefully complied with such instructions in completing this
      ballot. I understand that the offer or acceptance of money or any other
      object of value to vote for any particular candidate, list of candidates,
      issue, or list of issues included in this election constitutes an act of voter
      fraud and is a felony under Georgia law.

      ________________________
      Signature or Mark of Elector
      ________________________
      Printed Name of Elector

      33.    The ballot envelope must also include an oath for those who are

assisting absentee voters, in substantially the following form:2

      Oath of Person Assisting Elector (if any):

      I, the undersigned, do swear (or affirm) that I assisted the above-named
      elector in marking such elector's absentee ballot as such elector
      personally communicated such elector's preference to me; and that such
      elector is entitled to receive assistance in voting under provisions of
      subsection (a) of Code Section 21-2-409.


      This, the ______ day of _________, _________.



2
 Before the General Assembly amended the law in April 2019, the oath required the
voter include the county in which they reside, residential address, and birth year.
O.C.G.A. § 21-2-384(c)(1) (July 2017).
                                     - 19 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 20 of 40




      __________________________________
      Signature of Person Assisting Elector

      Reason for assistance (Check appropriate square):

        Elector is unable to read the English language.

        Elector requires assistance due to physical disability. . . .

      Georgia law provides that any person who knowingly falsifies
      information so as to vote illegally by absentee ballot or who illegally
      gives or receives assistance in voting, as specified in Code Section 21-
      2-568 or 21-2-573, shall be guilty of a felony.

O.C.G.A. § 21-2-384(c)(1).

      34.    Upon completing the absentee ballot, the voter must secure the ballot

in the small envelope, enclose it in the larger envelope, sign the oath on the back of

the envelope, and return it to the board of registrars or absentee clerk by mail or in

person. Id. at § 21-2-386(a)(1).

      35.    All absentee ballots must be received by 7:00 p.m. on Election Day to

be counted. Id. at § 21-2-386(a)(1)(F).

      36.    Pursuant to O.C.G.A. § 21-2-386(a)(1)(B), “[u]pon receipt of each

ballot,” the registrar or clerk must inspect the information on the oath, including the

voter’s signature, and compare the signature to the signature on the voter’s

registration card or absentee ballot application to determine whether they match.

      37.    If a signature is missing from the oath on the absentee ballot envelope

                                          - 20 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 21 of 40




or “does not appear to be valid,” (i.e. mismatched), the clerk must “write across the

face of the envelope ‘Rejected,’ giving the reason therefor. . . . [and] shall promptly

notify the elector of such rejection.” Id. at § 21-2-386(a)(1)(C).

      38.    Absentee ballots that have been marked “Rejected” for missing or

mismatched signatures will only be counted only if: (1) the voter submits “an

affidavit to the board of registrars or absentee ballot clerk” along with a copy of an

accepted form of identification no later than three days following the election, id. at

§§ 21-2-386(a)(1)(C),-417(c), -419(c); (2) the affidavit is in the proper form such

that it “affirm[s] that the ballot was submitted by the elector, is the elector’s ballot,

and that the elector is registered and qualified to vote in the primary, election, or

runoff in question, id. at § 21-2-386(a)(1)(C); and (3) “the board of registrars or

absentee ballot clerk finds the affidavit and identification to be sufficient,” id.3

      39.    Voters whose absentee ballots have been marked “Rejected” must

submit the cure affidavit and a copy of an accepted ID no later than three days after




3
  Though the law now provides voters with an opportunity to cure a missing
signature, Georgia regulations inconsistently provide that “[i]f the board of registrars
or absentee ballot clerk rejects” an absentee ballot for a missing signature, the voter
“shall be provided the opportunity to vote in the [given election] either by applying
for a second absentee ballot prior to the day before such [election] or by voting in
person at the [voter’s] polling place on the day of the [election].” Ga. Comp. R. &
Regs. 183-1-14-.09 (emphasis added).
                                         - 21 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 22 of 40




the day of the election to cure the missing or mismatched signature. O.C.G.A. §§ 21-

2-386(a)(1)(C), -419(c).

      40.    As described above, the law does not define “prompt” notification; nor

does it specify the method of notification a board of registrars or absentee clerk must

use. And, neither the Secretary nor the State Election Board has issued rules or

regulations defining or identifying the proper form of prompt notification.

      41.    As a result, counties inconsistently interpret the promptness of the

notice required and employ varying methods of contacting voters. For example,

during the 2018 general election Gwinnett County sent notice by mail within three

days of marking the absentee ballot “Rejected.” Thus, voters whose absentee ballots

arrived on election day did not receive notice until the cure period had ended. These

voters were ultimately disenfranchised. Likewise, voters whose absentee ballots

were received and reviewed within two days of the election were given only one or

two days to cure their absentee ballot.

      42.    Given that absentee ballots are valid if received by 7:00 p.m. on

Election Day, id. at § 21-2-386(a)(1)(F), and that voters have three days after the day

of the election to cure a missing or mismatched signature, id. at §§ 21-2-

386(a)(1)(C), -419(c), had voters received sufficient notice, there is no reason that

they could not have cured their absentee ballots as the law contemplates.

                                          - 22 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 23 of 40




      43.    By contrast, during the 2018 general election, election officials in

Forsyth and Bulloch Counties first attempted to call and/or email voters to inform

them that their signatures were “invalid” or missing from their absentee ballots and

to encourage them to cure their ballots, meaning that these voters were informed of

the defect nearly instantaneously and, solely because of where they lived, were given

a meaningful opportunity to cure.

      44.    The impact of Georgia’s standardless notification procedure is

demonstrated by the varying rejection rates across the state. Of the 30,214 absentee

ballots cast in Gwinnett County during the 2018 general election, County Election

Officials rejected 117 of them for missing signatures, which accounts for nearly 7

percent of the total absentee ballots rejected in Georgia (1,690). Of the 30,877

absentee ballots received in Cobb County, election officials rejected just twenty for

missing or mismatched signatures (3 percent of the 662 absentee ballots rejected in

the county). In Forsyth County, officials rejected 99 out of the 5,228 absentee ballots

cast (1.9 percent); 25 of those ballots were rejected for missing or mismatched

signatures (25 percent of the rejected ballots). Given the lack of uniformity among

the counties, the risk of disenfranchisement will continue to be dependent on where

a voter lives and how that county chooses to contact the voter under the current law.

      45.    While the standardless process for notifying absentee voters of missing

                                        - 23 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 24 of 40




or mismatched signatures leaves all absentee voters across Georgia at risk of

disenfranchisement, the burden is exacerbated in Gwinnett County due to the

deficient design of the County’s absentee ballot envelope. This is particularly

concerning because more than 44.5 percent of the registered vote of Gwinnett

County are people of color, with black or African-American voters making up one-

third (27 percent) of Gwinnett County’s active voting population, and the

Hispanic/Latino population making up 8.7 percent of active voters. Gwinnett County

also has the largest number of active American Indian or Alaskan Native voters,

Asian or Pacific Islander voters, and Hispanic/Latino voters in the State. During the

2018 general election, ballots cast by African Americans and Hispanics/Latinos

made up 49 percent of rejected absentee ballots in the County.

      46.    Georgia law provides that each county superintendent must design the

absentee ballot envelope to include the oath specified by the Secretary and described

in O.C.G.A. § 21-2-384(c)(1). See id. § 21-2-384(a)(1), (b), (c).

      47.    The ballot envelope designs, however, can vary based on county-

specific needs. For example, Gwinnett County is the only county in the State

required under federal mandate to provide all voting materials in both English and

Spanish, given its large Hispanic/Latino population. Thus, as described above,

Gwinnett County’s absentee ballot envelope design differs from other counties’

                                       - 24 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 25 of 40




envelopes.

      48.    As a result, unlike the simpler and easier to read absentee ballot

envelopes in Fulton or Dekalb Counties, Gwinnett County’s ballot is nearly illegible.

The oath is printed on absentee ballot envelopes in small, approximately 6.5-point

font in both English and Spanish. At the top of the envelope, the English and Spanish

oaths are on top of each other; but on the bottom, the English and Spanish oaths for

assisting electors are on the left and right side, respectively. The envelope’s poor

design is cramped and difficult for voters to read and understand. By way of

example, below is the back of the absentee ballot envelope used during the

November 2018 general election:




                                       - 25 -
Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 26 of 40




                            - 26 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 27 of 40




      49.    At least one study has shown that rejection of absentee ballots for

technical errors such as failing to sign the absentee envelope is caused by poorly

designed and unusable absentee ballot envelopes. Brennan Center, Better Design,

Better Elections at 30-33, https://www.brennancenter.org/sites/default/files/2019-

08/Report_Better_Design_ Better_Elections.pdf (last visited, Nov. 4, 2019). And

when the envelopes are redesigned to be clearer and more readable, the number of

unsigned ballots significantly decreases. Id.

      50.    Though the 2019 amendments to O.C.G.A. § 21-2-384(c)(1) ensure that

the voter’s address and birth year will be removed from the oath above, because the

oath contains largely the same language as before, it is anticipated that Gwinnett

County’s updated absentee ballot envelope will be substantially similar to the format

set out above, meaning that it will continue to be dense and unreadable, confusing

voters and making it difficult for them to properly complete their absentee ballot

envelope.

      51.    Given the poor design of Gwinnett County’s absentee ballot envelope,

and the grossly inadequate notification procedures described supra, the County

unsurprisingly rejects absentee ballots at an alarmingly higher rate than other

counties for missing or mismatched signatures. During the 2018 general election,

even after multiple lawsuits prohibiting election officials from rejecting absentee

                                        - 27 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 28 of 40




ballots for missing or inaccurate oath information and permitting absentee voters to

cure mismatched signatures on their absentee ballots, Gwinnett County still

ultimately rejected 117 absentee ballots for missing or mismatched signatures.

      52.     Meanwhile other counties rejected a lower number of ballots for

missing or mismatched signatures. For example, in Dekalb County during the 2018

general election, election officials rejected only 15 absentee ballots for missing or

mismatched signatures. And in Fulton County, the most populous county in Georgia,

election officials rejected just two ballots for a missing or mismatched signature.

Indeed, Gwinnett County had a significantly higher rate of rejecting absentee voters

than any other county in the state during the 2018 general election. This high

rejection rate is particularly significant because Gwinnett County comprises

approximately 8 percent of active voters in Georgia, the second largest number of

active voters out of every county in the State. And the high absentee ballot rejection

rate within Gwinnett County disproportionately impacts racial, ethnic, and language

minorities.

      53.     The wide disparity in rejection rates between Gwinnett County and

other counties in the state demonstrates that the deficient design, dense language,

and small type of the oath on Gwinnett County’s absentee ballot envelopes has

caused voters to submit their ballots without properly completing the signature

                                        - 28 -
          Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 29 of 40




requirement. And, as described above, even with changes to the oath for future

elections as compared to the oath in 2018, the Gwinnett County absentee ballot

envelope will continue to be confusing and illegible for voters.

                                       COUNT I

                                Due Process
                  U.S. Const. Amend. XIV, 42 U.S.C. § 1983
   Denial of Procedural Due Process by Defendants Raffensperger and State
                          Election Board Members

      54.      Plaintiffs incorporate by reference and reallege all prior paragraphs of

this Complaint and the paragraphs in the counts below as though set forth fully

herein.

      55. The Due Process Clause of the United States Constitution prohibits the

states from depriving “any person of …liberty…without due process of law.” U.S.

Const. amend. XIV, § 1. This due process principle protects the fundamental right

to vote. And “[h]aving induced voters to vote by absentee ballot, the State must

provide adequate process to ensure that voters’ ballots are fairly considered and, if

eligible, counted.” Saucedo, 335 F. Supp. 3d at 217.

      56. Due process requires that all voters in Georgia be afforded a meaningful

notice and an opportunity to cure missing or mismatched signatures before a voter’s

ballot is permanently rejected. The current “prompt notification” law set out in

O.C.G.A. § 21-2-386(a)(1)(C) fails to provide such process and, as a result, voters’
                                         - 29 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 30 of 40




ballots are not fairly considered and counted, even where the voter is wholly eligible

to vote and, with proper notice, could have cured his or her absentee ballot.

      57. As numerous other courts have found, a state’s failure to ensure that all

absentee ballots are not rejected before a voter is notified and provided a meaningful

opportunity to be heard violates a voter’s procedural due process rights. See, e.g.,

Saucedo, 335 F. Supp. 3d at 222; Martin v. Kemp, 341 F. Supp. 3d at 1339–40;

Zessar v. Helander, No. 1:05-cv-1917, 2006 WL 642646, at *6˗10 (N.D. Ill. Mar.

13, 2006), vacated as moot sub. nom. Zessar v. Keith, 536 F.3d 788 (7th Cir. 2008);

Raetzel v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1357˗58 (D.

Ariz. 1990).

      58. Because voting is a fundamental right, the risk that even one person will

be disenfranchised for failure to include a signature or for a mismatched signature

given the differing interpretations and procedures for prompt notice is too significant

for Georgia to justify depriving absentee voters a uniform pre-rejection notice that

ensures a meaningful opportunity to be heard.




                                        - 30 -
          Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 31 of 40




                                      COUNT II

                              Equal Protection
                U.S. Const. amend. XIV, 42 U.S.C. § 1983
               Infringement of the Fourteenth Amendment’s
Guarantee of Equal Protection by Defendants Raffensperger and State Election
                              Board Members

      59.      Plaintiffs incorporate by reference and reallege all prior paragraphs of

this Complaint and the paragraphs in the counts below as though set forth fully

herein.

      60.      The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits states from “deny[ing] to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. This

constitutional provision requires “that all persons similarly situated should be treated

alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); see also

Bush v. Gore, 531 U.S. 98, 104–05 (2000) (“Having once granted the right to vote

on equal terms, the State may not, by later arbitrary and disparate treatment, value

one person’s vote over that of another[,]” and holding Equal Protection Clause

applies to “the manner of [the] exercise [of voting].”).

      61.      The varied county by county interpretations of “promptly notify” under

O.C.G.A. § 21-2-386(a)(1)(C) subject similarly situated absentee voters to differing

standards under each county’s application of the provision, resulting in some voters

                                         - 31 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 32 of 40




being wholly disenfranchised and/or having less time to cure their absentee ballots

than other voters solely based on where they live.

      62.    Defendants Raffensperger and the State Election Board Members have

failed to ensure that Georgia absentee voters are treated equally regardless of the

county in which they reside. Due to this disparate treatment, certain absentee voters

who cast ballots in the upcoming 2020 election will face burdens and infringements

on their fundamental right to vote that other, similarly situated voters will not face

due solely to the county in which they vote.

      63.    Defendants’ unequal treatment of these voters is not justified by, and is

not necessary to promote, any substantial or compelling state interest that cannot be

accomplished by other, less restrictive means.

      64.    Based on the foregoing, Defendants Raffensperger and the State

Election Board Members, acting under color of state law, have deprived and will

continue to deprive Plaintiffs, their constituents, and other Georgia voters of equal

protection under the law secured to them by the Fourteenth Amendment to the

United States Constitution and protected by 42 U.S.C. § 1983.




                                        - 32 -
          Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 33 of 40




                                      COUNT III

                 First Amendment and Equal Protection
               U.S. Const. amends. I, XIV, 42 U.S.C. § 1983
   Undue Burden on the Right to Vote by Defendants Raffensperger and State
                         Election Board Members

      65.      Plaintiffs incorporate by reference and reallege all prior paragraphs of

this Complaint and the paragraphs in the counts below as though set forth fully

herein.

      66.      Under the First Amendment and the Equal Protection Clause of the

Fourteenth Amendment, a court considering a challenge to a state election law must

carefully balance the character and magnitude of the injury to First and Fourteenth

Amendment rights that the plaintiff seeks to vindicate against the justifications put

forward by the State for the burdens imposed by the rule. See Burdick v. Takushi,

504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

“However slight th[e] burden may appear, . . . it must be justified by relevant and

legitimate state interests sufficiently weighty to justify the limitation.” Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling opinion)

(internal quotation marks omitted).

      67.      The counties’ standardless interpretations of “promptly notify” under

O.C.G.A. § 21-2-386(a)(1)(C) impose a severe burden on the right to vote for

absentee voters across the state, leaving them at risk of being wholly disenfranchised
                                         - 33 -
          Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 34 of 40




due to the disparate process for notice applied by each county.

      68.      This burden is not outweighed by any legitimate, much less

compelling, state interest in the law, and countless eligible, registered Georgia voters

will suffer direct and irreparable injury if Defendants fail to ensure that a uniform

standard for prompt notice is applied in each county. Without relief from this Court,

these voters will be deprived of their right to vote in upcoming elections.

      69.      Based on the foregoing, Defendants Raffensperger and the State

Election Board Members, acting under color of law, will deprive Plaintiffs, their

members, constituencies, and the voters who support them, the rights secured to

them by the First and Fourteenth Amendments to the U.S. Constitution and protected

by 42 U.S.C. § 1983.

                                      COUNT IV

                 First Amendment and Equal Protection
              U.S. Const. amends. I, XIV, 42 U.S.C. § 1983
  Undue Burden on the Right to Vote by Defendant Gwinnett Board Members

      70.      Plaintiffs incorporate by reference and reallege all prior paragraphs of

this Complaint and the paragraphs in the counts below as though set forth fully

herein.

      71.      Under the Equal Protection Clause of the Fourteenth Amendment and

the First Amendment, a state cannot utilize election practices that unduly burden the

                                         - 34 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 35 of 40




right to vote. A court considering a challenge to a state election law must carefully

balance the character and magnitude of the injury to First and Fourteenth

Amendment rights that the plaintiff seeks to vindicate against the justifications put

forward by the State for the burdens imposed by the rule. See Burdick, 504 U.S. at

434; Anderson, 460 U.S. at 789. “However slight th[e] burden may appear, . . . it

must be justified by relevant and legitimate state interests sufficiently weighty to

justify the limitation.” Crawford, 553 U.S. at 191 (Stevens, J., controlling opinion)

(internal quotation marks omitted).

      72.    The deficient absentee ballot design created by the Defendant Gwinnett

Board Members will impose a burden on Plaintiffs, their constituents, and other

Georgia voters in Gwinnett County.

      73.    The Gwinnett County absentee ballot envelope is a densely-worded,

poorly designed form, with instructions alternating in English and Spanish, printed

in approximately size 6.5-point font and provides no clear notice that a signature is

mandatory. As a result, the form is confusing to voters and makes it far more likely

that they will be unable to properly complete the signature requirement for absentee

ballots. This burden is particularly severe for African-Americans and Latinos, who

make up over 35 percent of Gwinnett County’s active voting population, and 49

percent of rejected absentee ballots during the 2018 general election.

                                       - 35 -
       Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 36 of 40




      74.    Further, the threat of disenfranchisement in Gwinnett County is

particularly high given Gwinnett’s ineffective notice procedures for absentee ballots.

      75.    Without action from this Court, a significant number of voters will have

their right to vote burdened, if not wholly denied, in upcoming elections due to

Gwinnett County’s absentee ballot envelope design, which places these voters at a

heightened risk of returning an absentee ballot without properly completing the

signature requirement and increase the risk that their ballots will be rejected.

      76.    The use of a densely-worded and confusing absentee ballot envelope,

exposing voters to the risk of having their ballots rejected for missing or mismatched

signatures, for the reasons discussed herein, is not supported by any material or

important government interest (indeed, other counties are able to use absentee ballot

envelopes that are much easier to understand). Moreover, any benefits are plainly

outweighed by the severe burden on voters.

      77.    Based on the foregoing, the Defendant Gwinnett Board Members,

acting under color of law, will deprive absentee voters residing in the county, the

rights secured to them by the First and Fourteenth Amendments to the U.S.

Constitution and protected by 42 U.S.C. § 1983.




                                        - 36 -
      Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 37 of 40




                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court enter judgment:

            a)    Declaring that O.C.G.A. § 21-2-386(a)(1)(C) violates the Due

                  Process Clause of the Fourteenth Amendment of the United

                  States Constitution because the “shall promptly notify” standard

                  fails to provide all Georgia voters with notice and a meaningful

                  opportunity to contest the status of their absentee ballot and cure

                  their ballots before rejecting them;

            b)    Declaring that O.C.G.A. § 21-2-386(a)(1)(C) violates the Equal

                  Protection Clause of the Fourteenth Amendment of the United

                  States Constitution because it fails to provide a uniform standard

                  by which election officials “shall promptly notify” Georgia

                  citizens of their rejected ballots;

            c)    Declaring that the lack of uniform standards for providing notice

                  to Georgia voters regarding their rejected absentee ballots is

                  unduly burdensome in violation of the First and Fourteenth

                  Amendments of the United States Constitution;




                                       - 37 -
Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 38 of 40




     d)   Declaring that the Gwinnett County’s absentee ballot envelope

          design is unduly burdensome in violation of the First and

          Fourteenth Amendments of the United States Constitution;

     e)   Requiring the Secretary and the State Election Board to instruct

          County Election Officials to notify voters of missing signatures

          by telephone, email, and/or text message within one day of

          receiving the absentee ballot;

     f)   Preliminarily and permanently enjoining the Gwinnett Board

          from creating, preparing, and distributing absentee ballot

          envelopes with a confusing, illegible design;

     g)   Awarding Plaintiffs costs, disbursements, and reasonable

          attorneys’ fees incurred in bringing this action pursuant to 42

          U.S.C. § 1988 and other applicable laws; and granting such other

          and further relief as the Court deems just and proper.




                              - 38 -
      Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 39 of 40




Dated: November 6, 2019           Respectfully submitted,


                                  Halsey G. Knapp, Jr.
                                  Halsey G. Knapp, Jr.
                                  Georgia Bar No. 425320
                                  Joyce Gist Lewis
                                  Georgia Bar No. 296261
                                  KREVOLIN & HORST, LLC
                                  One Atlantic Center
                                  1201 W. Peachtree St., NW, Suite 3250
                                  Atlanta, GA 30309
                                  Telephone: (404) 888-9700
                                  Facsimile: (404) 888-9577
                                  hknapp@khlawfirm.com
                                  jlewis@khlawfirm.com

                                  Marc E. Elias*
                                  Bruce V. Spiva*
                                  John Devaney*
                                  Amanda R. Callais*
                                  K’Shaani Smith*
                                  PERKINS COIE LLP
                                  700 Thirteenth Street, N.W., Suite 600
                                  Washington, D.C. 20005-3960
                                  Telephone: (202) 654-6200
                                  Facsimile: (202) 654-6211
                                  MElias@perkinscoie.com
                                  BSpiva@perkinscoie.com
                                  JDevaney@perkinscoie.com
                                  ACallais@perkinscoie.com
                                  KShaaniSmith@perkinscoie.com

                                  Counsel for Plaintiffs

                                  *Pro Hac Vice Applications Forthcoming


                                  - 39 -
         Case 1:19-cv-05028-WMR Document 1 Filed 11/06/19 Page 40 of 40




                        CERTIFICATE OF COMPLIANCE
         I hereby certify that the foregoing Plaintiffs’ Complaint for Injunctive and

Declaratory Relief has been prepared in accordance with the font type and margin

requirements of L.R. 5.1, using font type of Times New Roman and a point size

of 14.

Dated: November 6, 2019                           Halsey G. Knapp, Jr.
                                                  Counsel for Plaintiffs




                                         - 40 -
